Citation Nr: 1746274	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-06 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral sensorineural hearing loss prior to December 12, 2014 and a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active service from July 1948 to March 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before a Veterans Law Judge at the RO.  However, after he was scheduled for a hearing, in correspondence dated in September 2016, the Veteran cancelled his hearing request.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

In December 2016, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In a June 2017 rating decision, the Veteran was awarded an increased rating of 10 percent effective December 12, 2014 for his service-connected bilateral sensorineural hearing loss.  The increased rating constitutes a partial grant of benefits, such that the issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Audiological examination has showed no worse than level II hearing loss in the right ear and level IV hearing loss in the left ear prior to December 12, 2014.

2. As of December 12, 2014, audiological examination has shown no worse than shows level II hearing loss in the right ear and level V hearing loss in the left ear.



CONCLUSION OF LAW

The criteria for a compensable rating prior to December 12, 2014 or a rating in excess of 10 percent thereafter for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The rating schedule establishes eleven auditory acuity levels designated from level I for essentially normal auditory acuity to level XI for profound deafness.  38 C.F.R. § 4.85 (2016).  Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  Id.

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86 (2016).  Based on the audiological examination results discussed below 38 C.F.R. § 4.86, does not apply in this case.


The Veteran was afforded a VA examination in June 2011.  On examination, the audiological evaluation revealed puretone thresholds, in decibels, to be:



HERTZ




1000
2000
3000
4000
Average
RIGHT
35
55
50
60
50
LEFT
45
50
65
75
58.75

His speech recognition score was 84 percent in the right ear and 80 percent in the left ear.  

Applying the results of the examination to the regulations shows level II hearing loss in the right ear and level IV hearing loss in the left ear, representing a noncompensable rating.
  
VA treatment records reflect that the Veteran next underwent an audiology evaluation at a VA medical outpatient clinic in December 2014.  The results of this evaluation showed puretone thresholds, in decibels, as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
40
50
65
70
56.25
LEFT
50
50
70
70
60

His speech recognition score was 84 percent in the right ear and 72 percent in the left ear.  The audiogram results were provided in graph form, and the Board has provided the numeric equivalents above.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear).

Applying the results of the examination to the regulations shows level II hearing loss in the right ear and level V hearing loss in the left ear, representing a 10 percent rating.

In March 2017 the Veteran was scheduled for a new VA audiology examination, but he failed to appear.  In response to a letter notifying the Veteran that he could request that the examination be rescheduled the Veteran's daughter, who identified herself as having power of attorney, did not indicate that the Veteran wished for the VA examination to be rescheduled.  A note indicates that when contacted by phone after the appointment the Veteran stated that he was aware of the appointment but did not intend to go to any appointments.  

Under 38 C.F.R. § 3.655, when a Veteran fails to appear for an examination regarding a claim for an increased rating, the claim should be denied.  However, in this case, as the Veteran did appear for the first VA examination scheduled in connection with his claim, the Board will decide the claim based on the evidence of record.

Other than the two tests discussed above, the evidence does not include any other audiology testing during the period on appeal.  As noted above, the audiological testing does not support a compensable rating prior to December 12, 2014 or a rating in excess of 10 percent thereafter.

While the Board acknowledges the hearing difficulties that the Veteran has reported, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Lendenmann, 3 Vet. App. 345.

The Board notes that the schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  

The evidence does not reflect that the Veteran has any symptoms or impairment from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.  The Veteran has bilateral hearing loss and this fact is acknowledged by the schedular evaluation assigned for this disorder.  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the bilateral hearing loss.  

In conclusion, a preponderance of the evidence is against a compensable rating for bilateral hearing loss.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in May 2011, prior to the initial adjudication of the claim on appeal, that complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).  The Board finds that all necessary development has been accomplished.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in June 2011 at which adequate audiological testing was performed.  The Veteran has stated that he does not wish to report to another examination.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).



ORDER

A compensable rating for bilateral sensorineural hearing loss prior to December 12, 2014 and a rating in excess of 10 percent thereafter is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


